Exhibit 99.1 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - June 23, 2009 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-09 2Q-09 3Q-09 4Q-09 A E E E The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which are available free of charge on the SEC’s Web site at www.sec.gov. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties, and we urge you to review the description and explanation of such risks and uncertainties in our filings with the Securities and Exchange Commission (SEC), which are available free of charge on the SEC’s Web site at www.sec.gov. U.S. Gulf of Mexico Semisubmersibles (5) A E E E Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shell 6/09/2007 6/27/2009 243-245 11 US GOM Shell 6/28/2009 09/27/2009 604-606 US GOM Shell 9/28/2009 11/11/2009 244-246 US GOM Noble Energy 11/12/2009 11/11/2011 604-606 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM Anadarko 4/25/2008 3/08/2011 439-441 Noble Jim Thompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 3/02/2009 3/01/2011 504-506 Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Marathon 2/17/2009 2/16/2010 481-483 Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM LLOG 6/23/2008 6/24/2010 269-271 US GOM LLOG 6/25/2010 6/24/2011 334-336 U.S. Gulf of Mexico Submersibles (2) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Mariner 3/14/2009 9/13/2009 67-69 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM LLOG/Hunt Oil 9/27/2008 6/09/2009 57-59 US GOM Shipyard 6/10/2009 - Cold Stacked. 14 8 91 92 Mexico Semisubmersible (1) (c) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Bay of Campeche Pemex 8/01/2008 7/31/2011 483-485 7 Mexico Jackups (12) (c, d) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 12/18/2008 6/17/2009 149-151 This contract commenced 6/18/2008.This contract reprices every three months based on an index of jackup rates in seven international regions.During the period from 3/18/2009 until 6/17/2009, the rate was fixed at a dayrate of $149k-$151k. Bay of Campeche Pemex 6/18/2009 6/17/2010 121-123 On 6/18/2009, the contract repriced at a new dayrate of $121k-$123k.The next date on which the contract is expected to reprice is 9/18/2009. Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 6/05/2007 12/03/2009 177-179 8 Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 6/24/2007 12/22/2009 185-187 14 Noble Roy Butler F&G L- 1982/1998 300’-IC (f) Bay of Campeche Pemex 3/06/2009 4/23/2010 167-169 14 7 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 10/31/2007 4/14/2010 170-172 Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 12/21/2007 6/20/2010 170-172 10 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 9/24/2007 3/20/2010 170-172 Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 6/18/2008 6/17/2009 144-146 This contract commenced 6/18/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.During the period from 3/18/2009 until 6/17/2009, the rate was fixed at a dayrate of $144k-$146k. 21 Bay of Campeche Pemex 6/18/2009 1/31/2010 122-124 On 6/18/2009, the contract repriced at a new dayrate of $122k-$124k.The next date on which the contract is expected to reprice is 9/18/2009. Noble Sam Noble Levingston Class 111-C 300’-IC Bay of Campeche Pemex 9/22/2007 3/21/2010 170-172 9 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 1/13/2009 4/12/2009 138-140 This contract commenced 7/13/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.During the period from 1/13/2009 until 4/12/2009, the rate was fixed at a dayrate of $138k-$140k. 21 Bay of Campeche Pemex 4/13/2009 8/25/2010 121-123 On 4/13/2009, the contract repriced at a new dayrate of $121k-$123k.The next date on which the contract is expected to reprice is 7/13/2009. Noble Tom Jobe MLT Class 82-SD-C 250’-IC Bay of Campeche Pemex 8/07/2008 2/06/2009 154-156 This contract commenced 8/07/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.During the period from 2/07/2009 until 5/06/2009, this contract was fixed at a dayrate of $157k-$159k. 8 Bay of Campeche Pemex 2/07/2009 5/06/2009 157-159 5 Bay of Campeche Pemex 5/07/2009 12/06/2011 132-134 On 5/07/2009, the contract repriced at a new dayrate of $132k-$134k.The next date on which the contract is expected to reprice is 8/07/2009. Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Bay of Campeche Pemex 3/02/2009 3/02/2011 154-156 This 731 day contract is fixed at a dayrate of $154k-$156k until 9/02/2009 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. 2 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - June 23, 2009 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-09 2Q-09 3Q-09 4Q-09 A E E E Brazil Semisubmersibles (3) (c ) Noble Dave Beard - Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Customs/testing Shipyard 3/29/2009 12/31/2009 - The drilling contract for the Noble Dave Beard gives the customer the right to terminate the contract if the rig did not commence operations by December 2008 and also gives the customer the right to apply a penalty for delay beyond the date upon which it had the right to cancel.
